Citation Nr: 1044501	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for asthma with 
chronic obstructive pulmonary disease (COPD) and emphysema, 
evaluated as 30 percent disabling prior to October 30, 2007 and 
60 percent disabling from October 30, 2007 onward.

2.  Whether a May 2007 rating decision that granted service 
connection asthma with COPD and emphysema and assigned an 
effective date of January 3, 2007 should be revised or reversed 
on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007 and January 2008 rating decisions of the 
RO in Cheyenne, Wyoming.  The Veteran has since relocated, and 
his claims are now under the jurisdiction of the RO in Muskogee, 
Oklahoma.  

The May 2007 rating decision granted service connection for 
asthma with COPD and emphysema, assigning a 30 percent disability 
rating, effective January 3, 2007.  The January 2008 rating 
decision continued a 30 percent disability rating for asthma with 
COPD and emphysema, and determined that CUE had not been 
committed in the May 2007 rating decision and that an earlier 
effective date could not be assigned.  

Thereafter, in an April 2008 rating decision, the RO increased 
the disability rating for asthma with COPD and emphysema from 30 
percent to 60 percent, effective October 30, 2007.  The Board 
notes, with respect to increased ratings, the United States Court 
of Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.

The Veteran testified at a videoconference hearing in October 
2010 before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  In October 2010, during his hearing before the Board and 
prior to the promulgation of a decision in the appeal, the 
Veteran testified that he wished to withdraw his increased rating 
claim from appellate review.

2.  An unappealed June 1995 rating decision determined that a 
claim for service connection for upper respiratory infections and 
bronchitis was not well grounded.

3.  An unappealed March 1999 rating decision denied service 
connection for asthma/COPD (claimed as upper respiratory 
condition due to an undiagnosed illness).

4.  The Veteran filed an application to reopen the claim of 
entitlement to service connection for asthma on January 3, 2007. 

5.  In a May 2007 rating decision, the RO granted service 
connection for asthma with COPD and emphysema, and assigned an 
effective date of January 3, 2007, the date of receipt of claim.  

6.  The Veteran did not have a claim of entitlement to service 
connection for asthma, or any claim that could be reasonably 
construed as such, pending or unadjudicated, prior to January 3, 
2007.

7.  The Veteran has not asserted an undebatable error of fact or 
law in the May 2007 rating decision to meet the pleading 
requirements for a motion for revision of a rating decision based 
on CUE.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased disability 
rating for asthma with COPD and emphysema have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

2.  The June 1995 rating decision, which determined that a claim 
for service connection for upper respiratory infections and 
bronchitis was not well grounded, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

3.  The March 1999 rating decision, which denied service 
connection for asthma/COPD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

4.  An effective date earlier than January 3, 2007 for the award 
of service connection for asthma with COPD and emphysema is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

5.  The pleading requirements for a motion for revision of a 
decision based on CUE have not been met; the motion is dismissed 
without prejudice.  38 C.F.R. § 20.1404(b) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

During his October 2010 hearing before the undersigned, the 
Veteran indicated that he wished to withdraw his appeal as to the 
claim for an increased rating for asthma with COPD and emphysema.  
As of this time, the Board had not yet issued a final decision on 
this case; therefore the Veteran's withdrawal of this issue is 
valid.  

For the foregoing reasons, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the Veteran's appeal as to this 
issue should be dismissed.  38 U.S.C.A. § 7105(d).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

As a threshold matter, a CUE claim is not a claim for benefits, 
but is rather a collateral attack on a final decision; while CUE, 
when demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim for 
benefits under the part II or III of title 38, which govern the 
benefits available under the laws administered by VA.  Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE claim must be 
based on the record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are not applicable.  Id.; see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, 
it is noted that "CUE claims are not conventional 'appeals,' but 
rather are requests for revisions of previous decision[s]."  
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed. Cir. 2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998)).  Thus, the Board finds that the notice and 
assistance provisions of the VCAA are not applicable to the 
Veteran's CUE motion.

Nevertheless, to the extent the Veteran's CUE motion reflects an 
underlying claim for an earlier effective date, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, letters 
dated in October 2007 and December 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 
Vet. App. at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent to 
his claim, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, the 
letters provided the Veteran with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records, to the 
extent available, have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The RO provided the 
Veteran with VA examinations in April 2007 and January 2010.  

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the resolution 
of the claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the veteran.  See generally 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2010).  
Consequently, there is no additional development that can be 
conducted, examination performed, nor any other records which can 
be obtained, which would substantiate the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

III. CUE

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome- determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error 
.... If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some 
degree of specificity as to what the alleged error is 
and, unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result 
would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, supra), 
cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of "error."  
See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for the 
alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, a May 2007 rating decision granted service 
connection for asthma with COPD and emphysema, effective January 
3, 2007.  The Veteran, through his representative, filed a motion 
in July 2007 alleging that this rating decision was the product 
of CUE.  Specifically, he argued that the assignment of the 
January 3, 2007 effective date was clearly erroneous because he 
was diagnosed with COPD on October 2, 1998 and emphysema on 
October 9, 1998; therefore, the claim should go back to the 
earliest date he had a firm diagnosis.

According to the governing legal and regulatory authorities, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

At the outset, it must be noted that a claim must be filed in 
order for any type of benefit to accrue or be paid.  38 U.S.C.A. 
§ 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  There is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the 
mere presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek service 
connection for the disability).

The term 'claim' is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010); Brannon, 12 Vet. App. at 34-35; 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) 
(2010).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). The Court has held, however, that 
the Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon, 12 Vet. App. 32.

The record reflects that the Veteran filed an original claim of 
entitlement to service connection for an upper respiratory 
disability in August 1994.  The RO determined in a June 1995 
rating decision that the claim for service connection for upper 
respiratory infections and bronchitis was not well grounded.  The 
Veteran was notified of his appeal rights in a July 1995 letter, 
and he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  In July 1998, the Veteran filed a claim for service 
connection for an upper respiratory disability as due to an 
undiagnosed illness.  A March 1999 rating decision denied service 
connection for asthma/COPD.  The Veteran did not appeal and this 
decision also became final.  See id.  

On January 3, 2007, the Veteran submitted a statement seeking to 
reopen his asthma claim.  Service connection for asthma with COPD 
and emphysema was granted by the RO in a May 2007 rating 
decision.  A 30 percent disability rating was assigned, effective 
January 3, 2007, the date of receipt of claim.

The Board concludes that January 3, 2007 is the correct effective 
date for the award of service connection for asthma with COPD and 
emphysema.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) 
(effective date of an award of disability compensation based on 
an original claim for direct service connection will be, "date of 
receipt of claim, or date entitlement arose, whichever is later" 
(emphasis added)).  Here, service connection was granted based 
upon the date of receipt of the Veteran's claim on January 3, 
2007.  As further discussed below, the Veteran did not have an 
asthma/COPD claim pending prior to this date.  Although the 
Veteran is shown to have had asthma before the filing of his 
claim, the Board notes that there is no provision in the law for 
awarding an earlier effective date based simply on the presence 
of the disability.  See Brannon, supra.  Therefore, based on the 
general rules governing effective dates, an effective date prior 
to January 3, 2007, the date of claim, is legally precluded.  See 
id.  

To the extent the Veteran asserts that the effective date at 
issue should be the date of filing of one of his previous claims, 
i.e., August 8, 1994 or July 15, 1998, the Board notes that the 
Board notes that the June 1995 and March 1999 rating decisions 
adjudicating such claims, respectively, are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  The Court has 
clearly held that there is no basis in VA law for a freestanding 
earlier effective date claim in matters addressed in a final 
decision.  Rather, when a decision is final, only a request for a 
revision premised on clear and unmistakable error could result in 
the assignment of earlier effective dates.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the Board 
concludes that any attempt to overcome finality of the June 1995 
or March 1999 rating decision in raising a freestanding claim for 
entitlement to an earlier effective date in conjunction with this 
claim must fail.

Furthermore, to the extent the Veteran may also be alleging CUE 
in an earlier rating decision, i.e., prior to January 2007, based 
on a failure to develop a complete record prior to adjudication 
(to include getting records and scheduling a VA examination), the 
Board finds that he has not properly identified the specific 
rating action(s) in which to raise a valid CUE claim.  In any 
event, the Board notes that violations of the "duty to assist" 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 382 (1994) (VA's breach of duty to assist caused an 
incomplete record but not an incorrect record).  

Based upon the foregoing reasons, an effective date earlier than 
January 3, 2007 for the award of service connection for asthma 
with COPD and emphysema cannot be assigned.  In this regard, the 
Board finds that the Veteran has failed to allege an undebatable 
error of fact or law in the May 2007 rating decision to meet the 
pleading requirements for a CUE motion.  As such, and in the 
absence of the type of allegations required under 38 C.F.R. § 
20.1404(b), the motion must be dismissed without prejudice as to 
refiling.


ORDER

The issue of entitlement to an increased disability rating for 
asthma with COPD and emphysema is dismissed.

The motion for revision of the May 2007 rating decision on the 
basis of CUE is dismissed without prejudice.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


